King, J., specially
concurring:
I concur in the conclusion reached by the court resulting in the reversal of the judgment, but limit my concurrence in the opinion to so much thereof as is necessary to a determination of the issues in this. case. With that part of the opinion which declares, that under ño circumstances, as the law is, now written, can an absolute fee be taken from the owner in invitum, and vested in the petitioner by proceedings under the eminent domain statute, and with that part which holds, or from which it necessarily follows, that the general assembly has not the power to enact a law by virtue of which such an estate may be taken, I do not concur. Upon those questions, I express no opinion.' Such declarations, not being necessary to a determination of this case, are mere dicta.
I am authorized to state that Ugelbut, J., and Bell, J., join me in limiting concurrence as herein expressed.